DETAILED ACTION
This is responsive to Application 17/164,468 filed 02/01/2021 in which claims 1-20 are presented for examination.

Allowable Subject Matter
Claims 4-7, 11-14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,952,073 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. See table below.

Current Application 17/164,468
Patent 10,952,073 B2
Claim 1. A communication device providing network access over a wireless local area network (WLAN) for a WLAN client terminal with a second mobile station, the communication device comprising: a processor; and a memory storing instructions that when executed by the processor configure the communication device to: establish a WLAN; activate the WLAN; receive, from the WLAN client terminal via the WLAN, a first data packet including address information of [[a]]an internet host; forward the first data packet to the second mobile station via the WLAN; and instruct the second mobile station to send the first data packet to the internet host according to the address information
Claim 1.  A communication device providing network access over a wireless local area network (WLAN) for a WLAN client terminal with a second electronic device, the communication device comprising: a processor configured to: establish a WLAN; activate the WLAN; receive, from the WLAN client terminal via the WLAN, a first data packet including address information of an internet host; forward the first data packet to the second mobile station via the WLAN, wherein the first data packet is forwarded to the second mobile station by sending the first data packet in multicast transmission; and instruct the second mobile station to send the first data packet to the internet host according to the address information
Claim 8: A method for a communication device to provide network access over a wireless local area network (WLAN) for a WLAN client terminal with a second mobile station, the method comprising: establishing a WLAN; activating the WLAN; receiving, from the WLAN client terminal via the WLAN, a first data packet including address information of an internet host; forwarding the first data packet to the second mobile station via the WLAN; and instructing the second mobile station to send the first data 
Claim 7. A method executed by a communication device for providing network access over a wireless local area network (WLAN) to a WLAN client terminal, the method comprising: establishing a WLAN; receiving, from the WLAN client terminal via the WLAN, a first data packet including address information of an internet host; forwarding the first data packet to a second mobile station via the WLAN, wherein the first data packet is forwarded to the second mobile station by sending the first data packet in multicast transmission; and instructing the second mobile 
Claim 15: A non-transitory computer readable medium storing instructions for a communication device to provide network access over a wireless local area network (WLAN) for a WLAN client terminal with a second mobile station, wherein, when the instructions are executed by the communication device, the communication device is configured to perform a method comprising: establishing a WLAN; activating the WLAN; receiving, from the WLAN client terminal via the WLAN, a first data packet including address information of an internet host; forwarding the first data packet to the second mobile station via the WLAN; and instructing the second mobile station to send the first data packet to the internet host according to the address information.
Claim 7. A method executed by a communication device for providing network access over a wireless local area network (WLAN) to a WLAN client terminal, the method comprising: establishing a WLAN; receiving, from the WLAN client terminal via the WLAN, a first data packet including address information of an internet host; forwarding the first data packet to a second mobile station via the WLAN, wherein the first data packet is forwarded to the second mobile station by sending the first data packet in multicast transmission; and instructing the second mobile station to send the first data packet to the internet host according to the address information.
Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 1
Claim 5
Claim 4
Claim 6
Claim 5
Claim 7
Claim 6
Claim 9
Claim 8

Claim 9
Claim 11
Claim 7
Claim 12
Claim 10
Claim 13
Claim 11
Claim 14
Claim 12
Claim 16
Claim 8
Claim 17
Claim 9
Claim 18
Claim 7
Claim 19
Claim 10
Claim 20
Claim 11


Similarly, Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,883,487 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-3, 8-10 and 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fantini et al (US 2010/0284388 A1) (hereinafter Fantini) in view of Crosswy et al (US 2005/0286476 A1) (hereinafter Crosswy).

Regarding claim 1, Fantini teaches a communication device providing network access over a wireless local area network (WLAN) for a WLAN client terminal with a second mobile station, the communication device comprising: a processor and a memory storing instructions that when executed by the processor configure the communication device to:
establish the WLAN (Fantini: Fig. 1; [0027]-[0028], Mobile terminal MTr1 (=mobile station providing network access), Mobile terminal MTs(=client terminal) and mobile terminal MTcg (=second mobile terminal) in a wireless network/ wireless local area network 4), 
            activate the WLAN (Fantini: Fig. 1; [0028] MTr1 acting as relay in the WLAN); 
            receive, from the WLAN client terminal via the WLAN, a first data packet and forward the first data packet to the second mobile station via the WLAN (Fantini: Fig. 1; [0028], MTr1 receives packet from MTs and forwards it to other terminal such as MTcg, the gateway mobile terminal to access a node in the network 3); 
            instruct the second mobile station to send the first data packet to a host on network (Fantini: Fig. 1; [0028]; [0034], MTcg as the second mobile terminal instructed to forward packet to network 3 by receive packet from the relay terminal MTr1). 

            Crosswy teaches the first data packet including an address information of an internet host and sending packet to the host on the internet according to the address information (Crosswy: Fig. 2; [0015]; [0018]; [0022] mobile device 100 (=second mobile station) routes to the internet (host on internet) packets from devices 203 (client terminals); the client terminal can communicate among themselves ([0018]); packets have destination IP address).
            It would have been obvious to a person having an ordinary skill in the art at the time of the invention to modify the system of Fantini wherein the first data packet including an address information of an internet host and sending packet to the host on the internet according to the address information as disclosed by Crosswy in order to provide a system in which a mobile device is used as access point (Crosswy: Abstract).

Regarding claim 8, Fantini teaches a method for a communication device to provide network access over a wireless local area network (WLAN) to a WLAN client terminal with a second mobile station (Fantini: Fig. 1; [0028], Mobile terminal MTr1 (=mobile station providing network access), Mobile terminal MTs(=client terminal)), the method comprising: 
establishing a WLAN (Fantini: Fig. 1; [0027]-[0028] wireless local area network 4); 
Fantini: Fig. 1; [0028] MTr1 acting as relay in the WLAN); 
receiving, from the WLAN client terminal via the WLAN, a first data packet and forwarding the first data packet to a second mobile station via the WLAN (Fantini: Fig. 1; [0028], MTr1 receives packet from MTs and forwards it to other terminal such as MTcg (second mobile terminal) the gateway mobile terminal to access a node in the network 3); 
and instructing the second mobile station to send the first data packet to the a host on a network (Fantini: Fig. 1; [0028]; [0034], MTcg as the second mobile terminal instructed to forward packet to network 3 by receive packet from the relay terminal MTr1). 
            Fantini does not explicitly disclose the first data packet including an address information of an internet host and sending packet to the host on the internet according to the address information. 
            Crosswy teaches the first data packet including an address information of an internet host and sending packet to the host on the internet according to the address information (Crosswy: Fig. 2; [0015]; [0018]; [0022] mobile device 100 (=second mobile station) routes to the internet (host on internet) packets from devices 203 (client terminals); the client terminal can communicate among themselves ([0018]); packets have destination IP address).
            It would have been obvious to a person having an ordinary skill in the art at the time of the invention to modify the system of Fantini wherein the first data packet including an address information of an internet host and sending packet to the host on 

Regarding claim 15, Fantini teaches a non-transitory computer readable medium storing instructions for a communication device to provide network access over a wireless local area network (WLAN) for a WLAN client terminal with a second mobile station, wherein, when the instructions are executed by the communication device, the communication device is configured to perform a method comprising  (Fantini: Fig. 1; [0028], Mobile terminal MTr1 (=mobile station providing network access), Mobile terminal MTs(=client terminal)), 
establishing a WLAN (Fantini: Fig. 1; [0027]-[0028] wireless local area network 4); 
    	activating the WLAN (Fantini: Fig. 1; [0028] MTr1 acting as relay in the WLAN); 
receiving, from the WLAN client terminal via the WLAN, a first data packet and forwarding the first data packet to a second mobile station via the WLAN (Fantini: Fig. 1; [0028], MTr1 receives packet from MTs and forwards it to other terminal such as MTcg (second mobile terminal) the gateway mobile terminal to access a node in the network 3); 
and instructing the second mobile station to send the first data packet to the a host on a network (Fantini: Fig. 1; [0028]; [0034], MTcg as the second mobile terminal instructed to forward packet to network 3 by receive packet from the relay terminal MTr1). 

            Crosswy teaches the first data packet including an address information of an internet host and sending packet to the host on the internet according to the address information (Crosswy: Fig. 2; [0015]; [0018]; [0022] mobile device 100 (=second mobile station) routes to the internet (host on internet) packets from devices 203 (client terminals); the client terminal can communicate among themselves ([0018]); packets have destination IP address).
            It would have been obvious to a person having an ordinary skill in the art at the time of the invention to modify the system of Fantini wherein the first data packet including an address information of an internet host and sending packet to the host on the internet according to the address information as disclosed by Crosswy in order to provide a system in which a mobile device is used as access point (Crosswy: Abstract).

Regarding claims 2, 9 and 16, Fantini in view of Crosswy teaches establishing a connection with a mobile network, receive a second data packet including the address information of the internet host from the WLAN client terminal via the WLAN; and send the second data packet to the internet host via the connection with the mobile network according to the address information (Crosswy: Fig. 2; [0015]; [0018]; [0022], mobile terminal 100 (second mobile station) acting as an access point, receives packets from terminals 203 (mobile station) via the WLAN 201 and routes the packets to the internet via the WWAN 202; packets must have IP addresses). 
Regarding claims 3, 10 and 17, Fantini in view of Crosswy teaches wherein the address information includes an Internet Protocol (IP) address of the internet host (Crosswy: [0022] IP protocol used and packets having IP addresses; routing packet to nodes on the internet using IP address; hence the packet must have IP address of the node on the internet).

Conclusion
                                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





	



/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478